DETAILED ACTION
The communication dated 7/7/2022 has been entered and fully considered.
Claim 15 was canceled. Claims 1, 3, 7, and 12 were amended. Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 7/7/2022, with respect to claims 1, 4-7, and 12-14 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1, 4-7, and 12-14 have been withdrawn.
Applicant’s arguments, see page 2, filed 7/7/2022, with respect to claims 2-3, 8-9, and 15 have been fully considered and are persuasive.  The dependency objections of claims 2-3, 8-9, and 15 have been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Lee et al. U.S. Publication 2006/0137206, the closest prior art, differs from the instant claims in failing to teach the at least one interior air discharge pipe includes a plurality of interior air discharge pipes disposed to be spaced apart in parallel from each other; and the at least one exterior air discharge port includes a plurality of exterior air discharge ports respectively alternately provided between the plurality of interior air discharge pipes. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet dryer taught by Lee as claimed.
Claims 2-9 are allowed as they are dependent upon allowed claim 1.
As for claim 10, Lee et al. U.S. Publication 2006/0137206, the closest prior art, differs from the instant claims in failing to teach a first flow passage to guide air from the connection hole to an inside of a body of the upper garment through the body air discharge port, and a pair of second flow passages provided to be inclined downward on opposite sides of the first flow passage to guide air from the connection hole to an inside of respective sleeves of the upper garment through the respective pair of sleeve air discharge ports. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet dryer taught by Lee as claimed.
Claim 11 is allowed as it is dependent upon allowed claim 10.
As for claim 12, Lee et al. U.S. Publication 2006/0137206, the closest prior art, differs from the instant claims in failing to teach a steam generator configured to provide steam to the main body; and an air blower disposed on an upper portion of the main body and to which the steam is transferred, and the air discharge pipe is configured to discharge air supplied by the air blower and the steam generated in the steam generator into the clothes hanger. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet dryer taught by Lee as claimed.
Claims 13-14 are allowed as they are dependent upon allowed claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711